Citation Nr: 1611291	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A back disability did not have its onset in service and is not otherwise shown to be related to any incident of service..


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in May 2013.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of identifying evidence to substantiate a claim, the relative duties of VA and the claimant to obtain evidence and gave notice of the elements for the claim. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Board finds that a VA examination or opinion is not required, for the reasons discussed below, the Board finds that there is no competent evidence indicating that the Veteran had an in-service injury to his back, or evidence of arthritis manifested within a year of his service.  Accordingly, a VA examination is not required in order to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Service Connection Analysis

The Veteran contends that his back disability began in-service and that his current back disability was a direct result of his military service.  The Veteran stated in his Notice of Disagreement, received in April 2014, that he went to sick call numerous times for his back, and watched medical staff write notes on his condition.  The Veteran also stated that he was bedridden for a week in-service.  

A private medical opinion from Dr. K.S. from February 2013 states that the Veteran sustained an injury in 1973 in which he fell twenty feet, and injured his back while in-service.  Dr. K.S. added that the Veteran never recovered from his injury which had gotten progressively worse since service.  In review of the Veteran in December 2012, Dr. K.S. noted that the Veteran "revealed absent right S1 DTR with painful and limited lumbar ROM".  Dr. K.S. also noted that a December 2013 lumbar MRI revealed moderate left and right neural foraminal stenosis at the L4/5 level.  Dr. K.S. concluded that the Veteran's 1973 injury was the main contributing factor for his ongoing complaints.  A private medical opinion from T.H.S., D.C. dated from March 2013 is of record.  T.H.S., D.C. noted that the Veteran's initial injury occurred when he fell twenty feet in 1973 while in the Navy.  T.H.S., D.C. noted that a December 2012 MRI revealed L4-L5 disc degeneration with extrusion and resultant foraminal stenosis.  In November 2014 T.H.S., D.C. supplied an updated opinion, and proclaimed that the Veteran's current back disability was likely related to his in-service injury in 1973.  

The combined medical evidence submitted from Dr. K.S. and T.H.S., D.C. shows that the Veteran suffers from a current back disability.  The Veteran therefore fulfills the first element for service connection.  However, the Veteran fails to provide credible evidence of an in-service event, injury, or treatment for his back disability.  

The service treatment records show no complaints, clinical findings, diagnoses or treatments pertaining to an injury related to the Veteran's back, and also fail to indicate that the Veteran experienced a traumatic fall of twenty feet.  While the Veteran is competent to assert that he fell in-service, this statement appears to be an inaccurate recollection of past events, which is much less reliable than his in-service lay statements and medical treatment recorded during service.  The Board considers the Veteran to be an inaccurate historian in stating that he injured his back after falling twenty feet and that he received medical treatment which included bed rest for his back, because when compared against his service treatment records, the service records indicate that he did not seek medical attention for any such incident.  The contemporaneous medical and lay evidence contained in the service treatment records are more accurate and reliable, and thus a more credible and probative account of the in-service events that occurred in service, because they reflect what the Veteran was actually experiencing at that time.  The STRs show that the Veteran sought treatment for other ailments, and had complaints regarding his knees.  Simply put, the STRs do not show any back injury, back complaint, or fall of twenty feet in-service.  The Veteran has not asserted to the Board directly that he experienced a fall in-service, and has similarly not provided any corroborating details, explanation, or account of his in-service trauma.      

Accordingly, the Veteran's statements alleging an in-service fall of twenty feet with pain and traumatic injury to his back are not credible in light of the Veteran's STRs, and their weight must be discounted.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); See also Madden v. Gober, 125 F.3d 1477, 1480 (Fed. Cir. 1997) (observing that "lay evidence which is in fundamental conflict with other lay evidence . . . is surely suspect.").  Thus based on the current evidence of record, the Board finds that the Veteran did not experience an in-service injury to his back, and fails to fulfill the second element of service connection. 

As service treatment records are negative for complaints or findings related to a back disability, and there is also no medical evidence of arthritis within the one year presumptive period after service; service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's complaints of pain since service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Moreover, with no in-service incurrence of a back injury, or back treatment, service connection cannot be granted and a discussion of the nexus element is moot.  38 C.F.R. § 3.303.  Furthermore, the Board finds that the positive nexus opinions provided on behalf of the Veteran hold no weight.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005)(citing Reonal v. Brown, 5 Vet. App. 458, 461(1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 

ORDER

Service connection for a back disability is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


